DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. §101, applicant amended independent claims 1 and 14 by including additional limitations related to using a sensor in a robot to detect emotions of a user. The added limitations meet significantly considerations. The rejection under §101 has been withdrawn. 

Regarding a claim interpretation under 35 U.S.C. §102(f), applicant amended claim 14 by including sufficient structure. The claims 14-26 are no longer interpreted under §112(f).

Regarding the rejection under 35 U.S.C. §112(b), applicant amended relevant claims to correct the issues under §112(b). The rejection under §112(b) has been withdrawn. 
Regarding a rejection to independent claims 1 and 14 under 35 U.S.C. §102(a)(1), applicant amended all independent claims by adding additional limitations. The examiner has performed an update search and discovered a new reference to Davis (US PG Pub. 2014/0280529). Davis discloses determining emotions of a user based on weighting information from different sensors (Davis, Abstract, Fig. 9, Fig. 10, [0047], [0057]). The examiner combines Davis with the previously cited primary reference to Raj et al. (US PG Pub. 2018/0240454) to reject the amended claims. The arguments (Remarks, pages 11-12) regarding the rejection under §102 are moot because the arguments do not apply to the newly cited reference necessitated by the amendment. 

	Claim Rejections - 35 USC § 103

Claims 1, 2, 4, 11, 12, 14, 15, 17, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al. (US PG Pub. 2018/0240454, referred to as Raj) in view of Davis et al. (US PG Pub. 2014/0280529, referred to as Davis).

Raj disclosed a voice assistant (i.e., claimed “a robot”) detects a user emotion state changes at different moments ([0014-0015], [0072], a person’s emotion is changed from “SAD” to “HAPPY” when a person feels mother appears around, i.e., claimed “a first emotion status” and “a second emotion status”). Raj also discloses using different sensors (Fig. 1, #104, plurality of sensors; [0014], [0020]).

Davis discloses detecting user’s emotions based on information from multiple emotion sensors by applying weights to the different sensors (Abstract, [0023-0028], [0047], [0057]).

Regarding claims 1 and 14, Raj discloses a method and a robot for predicting emotion status (Abstract, Fig. 3A/3B, a voice assistant analyzing a user’s activities and predicting user’s emotion), comprising:
obtaining, by a processor of the robot, at least one type of detection information of a first user by using at least one sensor at a first moment (Fig. 1, #104, [0014], [0020], a personalized voice assistant (claimed “robot”) detecting user’s emotion based on information from multiple sensors);
determining, by the robot, a first emotion status of a first user, wherein the first emotion status is an emotion status of the first user at a first moment ([0014-0015], [0035], a voice assistant (i.e., robot) determining a user’s emotion at a first time period); 
predicting, by the robot, a second emotion status based on the first emotion status and a first emotion prediction model, wherein the second emotion status is an emotion status of the first user at a second moment, and the second moment is later than the first moment ([0057], [0068], [0072], a person, e.g., wife, emotion state is changed from SAD to HAPPY after hearing “Dear, you are looking perfect” in her husband’s voice; [0018], training a personalized voice assistant using a machine learning system); and 
outputting, by the robot, a response to the first user based on the second emotion status ([0057], [0065], [0068], [0071-0072], the voice assistant outputs mother’s voice when detecting a person is in SAD emotion).
	
Raj discloses obtaining information from multiple sensors but does not explicitly discloses “based on a weight of each of the at least one type of detection information”. Davis discloses detecting emotions based on multiple emotion sensors and applying weights to the different sensors (Abstract, [0023-0028], [0047], [0057]).

	Both Raj and Davis are dealing with detecting emotion using information from sensors. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Raj’s teaching with Davis’ teaching to apply weight to information from different sensors. One having ordinary skill in the art would have been motivated to make such a modification so that reliable data would have more weights (Davis, [0047], [0057]).

	Regarding claims 2 and 15, Raj in view of Davis further discloses wherein the predicting, by the robot, a second emotion status based on the first emotion status and a first emotion prediction model comprises: 
determining, by the robot, the first emotion prediction model based on at least one of personalized factor information, conversation scenario information, or external environment information of the first user (Raj, [0029-0032], [0052-0055], capturing sounds in a defined area, for example, determining a user is playing a guitar in a room; [0018], train the personalized voice assistant using machine learning; [0037], conversation between a first user and second user; [0040], training personalized voice assistant using their voice samples, Note, the cited reference only needs to teach ONE alternative recited using “at least one of” / “or” to meet the claimed scope); and 
predicting, by the robot, a second emotion status based on the first emotion status and the first emotion prediction model ([0035], [0057], [0068], detecting / predicting emotion state changes by personalized voice assistant).

	Regarding claims 4 and 17, these dependent claims, although depend from claims 1 and claim 15, respectively, further limit a different alternative (“the personalized factor”) defined by dependent claims 2 and 15, respectively. These claims have antecedent basis issues. See above rejection under §112(b). Even assuming claim 4 depends from claim 2 (also claim 17 depends from claim 15), claim 4 and 17 further limit an un-addressed alternative (recited using “at least one of”) does not affect a rejection to a claimed scope defined by an alternative being addressed. 

	Regarding claims 11 and 24, Raj in view of Davis further discloses, wherein the conversation scenario information comprises at least one of the following information (Examiner note, these dependent claims further limit ANOTHER alternative “the conversation scenario information”; further limiting not addressed alternative does not affect rejection to the addressed scope recited by “at least one of” in claim 2 or 15): 
the personalized factor information of a second user, information about a social relationship between the second user and the first user, and data about historical communication between the second user and the first user (Examiner note, although no need to address this limitation that is regarding to another not addressed alternative, Raj also disclosed this limitation [0037], [0063], training model based on historical conversations between the first user and the second user); 
wherein the second user is one or more users in conversation with the first user ([0037], [0063], [0066], [0071-0072], historical conversations, like a first user’s mother talks to the first user).

Regarding claims 12 and 25, Raj in view of Davis further discloses wherein the external environment information comprises at least one type of the following information: weather information, geographical location information of the first user, the first moment, and the second moment (Raj, [0032], a person is playing guitar in a room during a first time period, [0033], playing a game at another moment; Examiner note, the reference only need to teach ONE alternative recited using “at least one”).

Claim 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raj in view of Davis and further in view of Kemp et al. (US PG Pub. 2008/0201370).

Claims 3 and 16 recite limitations related to correct / update an emotion prediction model. Raj discloses training a personalized voice assistant to recognize individual person’s voice footprint ([0022], [0032], [0066], [0074-0075], [0089], analyzing data acquired at different time period to train the personalized voice assistant). Raj implicitly discloses features defined by claim 3 or 16. 

To further explicitly show updating an emotion detection model, the examiner cites Kemp which disclosed adapting a mode detection model based on new training data as well as user’s feedback (Kemp, Abstract, Fig. 6, [0012-0013], [0042], [0044]). 

Raj, Davis and Kemp are dealing with detecting emotion. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Raj’s teaching with Kemp’s teaching to adapt the emotion model when new training data are available. One having ordinary skill in the art would have been motivated to make such a modification to provide a lower error rate (kemp, [0004]).

Claim 5, 10, 13, 18, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Raj in view of Davis and further in view of Akbacak et al. (US PG Pub. 2014/0112556).

Regarding claims 5 and 18, Raj discloses combining information from a plurality of sensors to determine emotion of a user (Raj, [0014], [0020], [0023], [0025], [0032], audio input, images from camera). One signal (e.g., audio input) from the multiple sensors meets the claimed “a first emotion signal”. A signal from another sensor (e.g., camera) meets the claimed “a second emotion signal”. Raj discloses using information from different sensors to determine a person’s emotion. Claim 5 recites limitations related to using two related signals to determine emotions of a user. Raj implicitly discloses the claimed features. MPEP (2144.0) “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968).

To further shows some details, the examiner relies on Akbacak which discloses combines information from various sensors to determine emotions (Akbacak, [0016], [0020] [0034-0038], Fig. 1, #107, #109, #111, #113, combining information from different sensors to determine emotion states and change of emotions; also see Fig. 1c).
Raj, Davis and Akbacak are dealing with emotion detection. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Raj in view Davis’s teaching with Akbacak’s teaching to obtain more details of using emotion signals from different sensors. One having ordinary skill in the art would have been motivated to make such a modification to improve accuracy (Akbacak, [0002]). In addition, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 10 and 23, Raj in view of Davis and Akbacak further discloses wherein the at least one sensor comprises: a sound sensor, an image sensor, a location sensor, an acceleration sensor, a gyro sensor, a geomagnetic sensor, an infrared sensor, an electrocardiogram sensor, a pulse sensor, a skin current sensor, a perspiration sensor, and an electromyographic flow sensor (Raj, [0025], audio input device, [0021], camera to obtain images).

Regarding claims 13 and 26, Raj discloses using training a personalized voice assistant by using machine learning ([0018], [0039]). Raj does not disclosed, but Akbacak, discloses “wherein the first emotion prediction model is a Hidden Markov Model” (Akbacak, [0029]). 

Raj, Davis and Akbacak are dealing with emotion detection. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Raj’s teaching with Akbacak’s teaching to use HMM for emotion detection. One having ordinary skill in the art would have been motivated to make such a modification to improve accuracy (Akbacak, [0002]). In addition, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 6-9 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659